Citation Nr: 1547612	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  03-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.  He died in April 2001.  The appellant is his surviving spouse.  In January 2008, she testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the file.

In May 2008, the Board denied the appeal.  The appellant appealed to the Veterans Claims Court.  In an April 2009 Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision and remanded the case for compliance with the instructions in the JMR.

In February 2010 and August 2011, the Board remanded this matter to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in April 2001.  According to a copy of the Certificate of Death, the immediate cause of death was listed as melanoma.  

2.  At the time of the Veteran's death, service connection was established for posttraumatic stress disorder (PTSD), residuals of a shrapnel wound to the right arm, residuals of frostbite with osteoarthritis in both hands, and a scar on the right knee.

3.  The Veteran's service-connected PTSD substantially or materially contributed to hasten his death.

4.  The appeal for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.312 (2015).

2.  Having been rendered moot by virtue of the award of service connection for the cause of the Veteran's death, the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of his death.  She contends that his PTSD interfered with chemotherapy treatment for melanoma, and that the cessation of chemotherapy in 1997 contributed to the recurrence of melanoma by 1999.  In short, she asserts that the service-connected PTSD is a principal or contributory cause of his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A.
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Historically, the Veteran was diagnosed with metastatic malignant melanoma in 1994.  He was treated with intravenous, high-dose alfa Interferon, but in mid-1997, he refused further Interferon treatment.  At that time, he stated that he understood and was willing to accept the risks involved of having eventual recurrence or additional metastatic disease from his melanoma that might have been helped with further Interferon therapy.  In 1999, the melanoma returned and he died in April 2001.

At the time of his death, service connection was in effect for PTSD, residuals of a shrapnel wound to the right arm, residuals of frostbite with osteoarthritis in both hands, and a scar on the right knee.  After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether service-connected PTSD contributed substantially or materially to the Veteran's death.

Evidence against the claim includes a February 2014 VA opinion, obtained pursuant to the August 2011 Board Remand.  The VA examiner indicated that there was documented evidence of PTSD-related depression; however, the VA examiner also opined that the depression did not interfere with chemotherapy in 1997.  The VA examiner explained that, in October 1997, the Veteran said that he believed his cancer was cured and he was feeling good about it.  Also, at that time, he indicated that he stopped taking the Paxil because once he stopped taking the Interferon (for melanoma treatment), the depression went away.

Evidence in support of the claim includes an August 2014 opinion from a private psychologist, Dr. J.M., who opined that it was at least as likely as not that the Veteran's service-connected PTSD was causally related to his 1997 decision to discontinue treatment for a nonservice-connected melanoma.  Referencing a June 1997 treatment record, Dr. J.M. explained that the Veteran's service-related depression and other PTSD residuals were severe enough by 1997 that they were a significant causal factor in his decision to terminate the Interferon treatment (for melanoma), despite his physician's advice that, if he quit (the Interferon treatment), he was at significant risk for recurrence (of melanoma).  

Dr. J.M. noted that Interferon was, itself, a cause of depression, so it is possible, but not as likely as not, that Interferon-related depression caused the Veteran to terminate treatment.  Dr. J.M. further explained that there was no clinical or other factual basis in the record to support the conclusion that Interferon-related depression and the adverse physical effects of the Interferon, alone, were severe enough to cause the Veteran to discontinue treatment.  

Dr. J.M. clarified that, if the Veteran had not had the preexisting service-related psychiatric disorder (the service-connected PTSD), it was as likely as not that his Interferon-related depression would not have been sufficiently severe to cause him to terminate the Interferon treatment.  

As such, there are two, conflicting medical opinions of record with respect to the cause of the Veteran's death.  The credibility and weight to be attached to these opinions is within the province of the Board.  The February 2014 VA examiner opined that, while the Veteran had PTSD-related depression, the depression did not interfere with chemotherapy in 1997.  The VA examiner did not cite to specific medical literature and briefly explained that, once the Veteran stopped taking the Interferon, the depression went away.  

In contrast, Dr. J.M. reviewed and discussed the Veteran's records, to include interviewing the appellant.  While it does not appear that Dr. J.M. was the Veteran's treating physician and never met him personally, he provided a detailed opinion with regard to the relationship between the service-connected PTSD and the cause of the Veteran's death, melanoma.  In addition, Dr. J.M.'s opinion did not explain the gap of years between the Veteran's decision to stop treatment in 1997 and his eventual death in 2001 or provide a medical opinion as to the probability of whether stopping treatment hastened death, but nonetheless, Dr. J.M.'s opinion is based on an accurate factual background and his findings are supported by the evidence of record and rationale, including medical literature.  

Thus, based on the above, Dr. J.M. has provided an opinion that but for the service-connected PTSD-related depression, the Veteran would not have ceased chemotherapy and, by inference, the melanoma would not have recurred, which was the immediate cause of the Veteran's death.  Therefore, resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.

DIC Benefits Under 38 U.S.C.A. § 1318

In light of the Board decision granting service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim for entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the same manner as if the veteran's death were service connected," whereas the Board's grant of service connection for the cause of the veteran's death under the provisions of 38 U.S.C.A. § 1310 already recognizes that the death of the veteran is from a service-connected disability.  

Only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310 does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this aspect of the appeal is dismissed.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The issue of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for the cause of the Veteran's death is granted.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


